MEMORANDUM **
Plaintiff Polo Towers Master Owners Association, Inc., appeals from a summary judgment granted in favor of Defendant Factory Mutual Insurance Company. On de novo review, Padfield v. AIG Life Ins. Co., 290 F.3d 1121, 1124 (9th Cir.2002), we hold that Plaintiffs loss is excluded from coverage under the “contamination” provision of the insurance policy. That provision is not ambiguous, see United Nat’l Ins. Co. v. Frontier Ins. Co., 120 Nev. 678, 99 P.3d 1153, 1157 (2004) (holding that the courts may not rewrite unambiguous insurance contract provisions), and it includes the high level of legionella bacteria in the water. The loss did not result directly from “covered” physical damage because the “faulty workmanship” exclusion applies.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.